GRCR Partners Inc April 5, 2016 Via EDGAR SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Justin Dobbie Legal Branch Chief Office of Transportation and Leisure Re: GRCR Partners Inc. Registration Statement on Form S-1 Filed February 8, 2016 File No. 333-208814 Dear Mr. Dobbie: GRCR Partners, Inc. hereby requests, pursuant to Rule 461 under the Securities Act of 1933, as amended, that the above-referenced registration statement be accelerated to 3:00p.m., Eastern Time, on Friday, April 8, 2016, or as soon thereafter as practicable. The Company hereby acknowledges that: o should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; o the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and o the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. GRCR Partners, Inc. /s/ Sean Conrad By: Sean Conrad Chief Executive Officer 1771 Post Rd East #178, Westport CT 06880 – 203.456.8088
